Exhibit 10.1

ELEVENTH AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

This Eleventh Amendment to Amended and Restated Credit Agreement (this
“Amendment”) dated as of December 15, 2008 (the “Effective Date”), is by and
among PENN VIRGINIA CORPORATION, a Virginia corporation (the “Borrower”), the
Lenders (as defined in the Credit Agreement referred to below) party hereto, and
JPMORGAN CHASE BANK, N.A. (successor by merger to Bank One, N.A. (Main Office
Chicago)) (the “Administrative Agent”).

R E C I T A L S:

WHEREAS, the Borrower, each Lender then a party thereto, the Administrative
Agent, the other agents party thereto, and the LC Issuer have heretofore entered
into that certain Amended and Restated Credit Agreement dated as of December 4,
2003, as amended by that certain Consent and First Amendment to Amended and
Restated Credit Agreement dated as of December 29, 2004, and as amended by that
certain Second Amendment to Amended and Restated Credit Agreement dated as of
December 15, 2005, and as amended by that certain Third Amendment to Amended and
Restated Credit Agreement dated as of April 14, 2006, and as amended by that
certain Fourth Amendment to Amended and Restated Credit Agreement dated as of
August 25, 2006, and as amended by that certain Fifth Amendment to Amended and
Restated Credit Agreement dated as of November 1, 2006, and as amended by that
certain Sixth Amendment to Amended and Restated Credit Agreement dated as of
April 13, 2007, and as amended by that certain Seventh Amendment to Amended and
Restated Credit Agreement dated as of June 12, 2007, and as amended by that
certain Waiver and Eighth Amendment to Amended and Restated Credit Agreement
dated as of August 1, 2007, and as amended by that certain Waiver and Ninth
Amendment to Amended and Restated Credit Agreement dated as of October 5, 2007,
and as amended by that certain Waiver and Tenth Amendment dated as of
November 26, 2007, and as otherwise amended, supplemented or modified from time
to time prior to the Effective Date (the “Credit Agreement”), pursuant to which
the Lenders have agreed to make revolving credit loans to, and participate in
letters of credit issued for, the benefit of the Borrower under the terms and
provisions stated therein; and

WHEREAS, in anticipation of a potential sale, transfer and conveyance by the
Borrower or its Restricted Subsidiaries of all or a portion of its or their
right, title and interest in and to certain Oil and Gas Properties described in
Exhibit A attached hereto (such Oil and Gas Properties, the “Mingo Properties”;
and such sale, transfer and conveyance of the Mingo Properties, the “Mingo
Disposition”), the Borrower has omitted the Mingo Properties from its Reserve
Report in connection with the regularly scheduled Fall 2008 redetermination of
the Borrowing Base;

WHEREAS, the Borrower, the Administrative Agent and each Lender have determined
that, in connection with the regularly scheduled Fall 2008 redetermination of
the Borrowing Base, the Borrowing Base should be reaffirmed at $479,000,000
(which, for the avoidance of doubt, is based on an evaluation of a Reserve
Report that excludes the Mingo Properties); and



--------------------------------------------------------------------------------

WHEREAS, the Borrower has requested that the Lenders make certain other
modifications to the Credit Agreement as more particularly set forth below; and

WHEREAS, subject to the terms and conditions of this Amendment and the Credit
Agreement, each of the Lenders party hereto, the Administrative Agent and the LC
Issuer have entered into this Amendment in order to effectuate the amendments
and modifications to the Credit Agreement set forth herein;

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

Section 1. Definitions. Capitalized terms used in this Amendment, to the extent
not otherwise defined herein, shall have the same meaning as in the Credit
Agreement.

Section 2. Amendments to Credit Agreement. The Credit Agreement is hereby
amended as follows:

(a) Each of the following definitions is hereby inserted in its alphabetically
appropriate place in Section 1.1 of the Credit Agreement:

“ “Defaulting Lender” means any Lender that has, as determined by the
Administrative Agent, (a) failed to fund any portion of its Loans or
participations in Facility LCs within three Business Days of the date required
to be funded by it hereunder, (b) notified the Borrower, the Administrative
Agent, the LC Issuer or any Lender in writing that it does not intend to comply
with any of its funding obligations under this Agreement or has made a public
statement to the effect that it does not intend to comply with its funding
obligations under this Agreement or under any other agreement in which it
commits to extend credit, (c) failed, within three Business Days after request
by the Administrative Agent, to confirm that it will comply with the terms of
this Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Facility LCs, (d) otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within three Business Days of the date when due,
unless the subject of a good faith dispute, or (e) (i) become or is insolvent or
has a parent company that has become or is insolvent or (ii) become the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment or has a parent company that has become the subject of
a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment.”;

 

Page 2



--------------------------------------------------------------------------------

“ “Reference Eurodollar Rate” means, as of any day, a rate of interest per annum
equal to the quotient of (a) the Eurodollar Base Rate for a one-month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day), divided by (b) one minus the Reserve Requirement
(expressed as a decimal) applicable to such Interest Period; provided that for
the avoidance of doubt, the Reference Eurodollar Rate for any day shall be based
on the rate appearing on the Reuters BBA Libor Rates Page 3750 (or on any
successor substitute page of such page) at approximately 11:00 a.m. London time
on such day.”; and

“ “Secured Obligations” means, collectively, all Obligations and all liabilities
and obligations of the Borrower or any of its Restricted Subsidiaries arising
under any Lender Party Rate Management Transaction now or hereafter existing
between or among the Borrower or any Restricted Subsidiary and any Lender or any
Affiliate of any Lender, as applicable.”.

(b) The definition of “Alternate Base Rate” in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety as follows:

“ “Alternate Base Rate” means, for any day, a rate of interest per annum equal
to the highest of (i) the Prime Rate in effect on such day, (ii) the Federal
Funds Effective Rate in effect on such day plus  1/2% and (iii) the Reference
Eurodollar Rate plus 1%. Any change in the Alternate Base Rate due to a change
in the Prime Rate, the Federal Funds Effective Rate or the Reference Eurodollar
Rate, as applicable, shall be effective from and including the effective date of
such change in the Prime Rate, the Federal Funds Effective Rate or the Reference
Eurodollar Rate, respectively.”.

(c) The definitions of “Collateral Documents” and “Guarantor” in Section 1.1 of
the Credit Agreement are hereby amended by inserting “Secured” immediately
preceding each instance of “Obligation” or “Obligations” therein.

(d) The definition of “Eurodollar Base Rate” in Section 1.1 of the Credit
Agreement is hereby amended by deleting “the applicable British Bankers’
Association LIBOR rate for deposits in U.S. Dollars as reported by any generally
recognized financial information service” and inserting in its place “the rate
appearing on the Reuters BBA Libor Rates Page 3750 (or on any successor
substitute page of such page)”.

(e) The definition of “Loan Documents” in Section 1.1 of the Credit Agreement is
hereby amended by deleting “any documents evidencing a Lender Party Rate
Management Transaction,” and inserting immediately preceding the period
“provided that “Loan Documents” shall not include any agreements or documents
evidencing a Lender Party Rate Management Transaction”.

 

Page 3



--------------------------------------------------------------------------------

(f) Section 2.19 of the Credit Agreement is hereby amended by inserting the
following Section 2.19.13:

“Section 2.19.13 Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(i) if any LC Obligations exist at the time a Lender is a Defaulting Lender, the
Borrower shall within one Business Day following notice by the Administrative
Agent cash collateralize such Defaulting Lender’s LC Obligations in accordance
with the procedures set forth in Section 2.19.11 for so long as such LC
Obligations are outstanding; and

(ii) the LC Issuer shall not be required to issue or Modify any Letter of Credit
unless it is satisfied that cash collateral will be provided by the Borrower in
accordance with Section 2.19.11.”.

(g) Article 2 of the Credit Agreement is hereby amended by inserting the
following new Section 2.22:

“Section 2.22 Replacement of Lenders. If any Lender requested compensation under
Section 3.1 or 3.2 or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.5, or if any Lender becomes a Defaulting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Article XII), all of its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent (and
if a Commitment is being assigned, the LC Issuer), which consent shall not be
unreasonably withheld, (ii) such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans and participation in
Reimbursement Obligations, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 3.1 or 3.2, or payments
required to be made pursuant to Section 3.5, such assignment will result in a
reduction in such compensation or payments. A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.”.

 

Page 4



--------------------------------------------------------------------------------

(h) Each of Section 5.21, Section 5.28, Section 6.1.9, clause (vi) of
Section 6.2.2, clause (i) of Section 6.2.3, Section 8.3 and the preliminary
clause and clauses (a) and (d) of Section 8.4 of the Credit Agreement are hereby
amended by inserting the word “Secured” immediately preceding each instance of
“Obligation” or “Obligations” therein.

(i) Subclause (x) of Section 6.2.2 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

“(x) [Intentionally Omitted]; and”.

(j) The Credit Agreement is hereby amended by deleting the existing Pricing
Schedule attached to the Credit Agreement and inserting in its place as the new
Pricing Schedule to the Credit Agreement the text contained in Annex 1 attached
to this Amendment.

Section 3. Reaffirmation of the Borrowing Base.

(a) The Borrowing Base shall be reaffirmed at $479,000,000 from and after the
Effective Date until the Borrowing Base shall be otherwise redetermined in
accordance with the Credit Agreement (as amended hereby); and for the avoidance
of doubt, the Lenders, the Administrative Agent and the Borrower acknowledge and
agree that the reaffirmed Borrowing Base has been determined based upon a
Reserve Report that excludes the Mingo Properties.

(b) Both the Borrower, on the one hand, and the Administrative Agent and the
Lenders, on the other hand, agree that the redetermination of the Borrowing Base
pursuant to clause (a) of this Section 3 constitutes the regularly scheduled
Borrowing Base redetermination for Fall 2008 (and shall not constitute a special
redetermination of the Borrowing Base pursuant to Section 2.21(v) of the Credit
Agreement (as amended hereby)).

Section 4. Conditions Precedent. The effectiveness of this Amendment is subject
to the satisfaction of each of the following conditions precedent:

(a) Executed Amendment. The Administrative Agent shall have received a
counterpart of this Amendment duly executed by the Borrower, the Administrative
Agent, the LC Issuer and Lenders constituting at least the Required Lenders.

(b) Other Conditions. The Borrower shall have confirmed and acknowledged to the
Administrative Agent, the LC Issuer and the Lenders, and by its execution and
delivery of this Amendment the Borrower does hereby confirm and acknowledge to
the Administrative Agent and the Lenders, that (i) the execution, delivery and
performance of this Amendment has been duly authorized by all requisite
corporate action on the part of the Borrower; (ii) the Credit Agreement and each
other Loan Document to which it is a party constitute valid and legally binding
agreements enforceable against the Borrower in accordance with their respective
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or other similar laws relating
to or affecting the enforcement of creditors’ rights generally and by general

 

Page 5



--------------------------------------------------------------------------------

principles of equity; (iii) the representations and warranties made by the
Borrower or any other Loan Party contained in the Credit Agreement and in the
other Loan Documents are true and correct in all material respects on and as of
the date hereof as though made as of the date hereof or, to the extent any such
representation or warranty is stated to relate solely to an earlier date, such
representation or warranty shall have been true and correct on and as of such
earlier date; and (iv) no Default or Unmatured Default exists under the Credit
Agreement or any of the other Loan Documents.

Section 5. Additional Condition to Mingo Disposition. If, after giving pro forma
effect to the Mingo Disposition, the Borrower and its Restricted Subsidiaries
would no longer be in compliance with Section 6.1.9(i) of the Credit Agreement,
then the Borrower agrees that it shall, or shall cause one or more of its
Restricted Subsidiaries to, execute and deliver, as a condition to the delivery
by the Administrative Agent of releases of any Collateral Documents covering the
Mingo Properties, Mortgages in form and substance satisfactory to the
Administrative Agent covering additional Oil and Gas Properties having
sufficient value such that the Borrower and its Restricted Subsidiaries shall
remain in compliance with Section 6.1.9(i) of the Credit Agreement after
consummation of the Mingo Disposition (the “Replacement Properties”).

Section 6. Ratification of Credit Agreement. Except as expressly amended,
modified or waived by this Amendment, the terms and provisions of the Credit
Agreement and the other Loan Documents are ratified and confirmed in all
respects and shall continue in full force and effect.

Section 7. Expenses. The Borrower agrees to pay on demand all expenses set forth
in Section 9.6 of the Credit Agreement.

Section 8. Miscellaneous. (a) On and after the effectiveness of this Amendment,
each reference in each Loan Document to “this Agreement”, “this Note”, “this
Mortgage”, “this Guaranty”, “this Pledge Agreement”, “hereunder”, “hereof” or
words of like import, referring to such Loan Document, and each reference in
each other Loan Document to “the Credit Agreement”, “the Notes”, “the
Mortgages”, “the Guaranty”, “the Pledge Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement, the Notes, the Mortgage,
the Guaranty, the Pledge Agreement or any of them, shall mean and be a reference
to such Loan Document, the Credit Agreement, the Notes, the Mortgage, the
Guaranty, the Pledge Agreement or any of them, as amended or otherwise modified
by this Amendment; (b) the execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any default of the Borrower or any
right, power or remedy of the Administrative Agent or the Lenders under any of
the Loan Documents, nor constitute a waiver of any provision of any of the Loan
Documents; (c) this Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement; and (d) delivery of an executed
counterpart of a signature page to this Amendment by telecopier shall be
effective as delivery of a manually executed counterpart of this Amendment.

 

Page 6



--------------------------------------------------------------------------------

Section 9. Severability. Any provisions of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provisions so held to be invalid or unenforceable.

Section 10. Applicable Law; Entire Agreement. THIS AMENDMENT AND EACH OTHER LOAN
DOCUMENT DELIVERED PURSUANT HERETO (OTHER THAN THOSE CONTAINING A CONTRARY
EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF TEXAS (WITHOUT REGARD TO PRINCIPLES OF THE CONFLICTS OF LAW),
BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

Section 11. Successors and Assigns. This Amendment is binding upon and shall
inure to the benefit of the Agents, the LC Issuer, the Lenders and the Borrower
and their respective successors and assigns.

Section 12. Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Amendment by signing any such
counterpart.

Section 13. Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

Section 14. NO ORAL AGREEMENTS. THIS AMENDMENT AND ALL OTHER INSTRUMENTS,
DOCUMENTS AND AGREEMENTS EXECUTED AND DELIVERED IN CONNECTION HEREWITH REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE MATTERS HEREIN
CONTAINED, AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

[Signature pages follow]

 

Page 7



--------------------------------------------------------------------------------

EXECUTED as of the day and year first above written.

 

BORROWER:

PENN VIRGINIA CORPORATION,

as Borrower

By:  

/s/ Frank A. Pici

Name:   Frank A. Pici Title:   Executive Vice President and Chief Financial
Officer ADMINISTRATIVE AGENT AND LENDERS

JPMORGAN CHASE BANK, N.A. (successor by

merger to Bank One, N.A. (Main Office

Chicago)), as Administrative Agent

and as a Lender

By:  

/s/ Jo Linda Papadakis

Name:   Jo Linda Papadakis Title:   Vice President

WACHOVIA BANK, NATIONAL

ASSOCIATION, as a Lender

By:  

 

Name:   Title:   ROYAL BANK OF CANADA, as a Lender By:  

/s/ Don J. McKinnerney

Name:   Don J. McKinnerney Title:   Authorized Signatory

 

S - 1



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender By:  

/s/ Betsy Jocher

Name:   Betsy Jocher Title:   Director and   By:  

/s/ Edward Pak

Name:   Edward Pak Title:   Vice President

BANK OF AMERICA, N.A., successor by merger

to Fleet National Bank, as a Lender

By:  

/s/ Adam H. Fey

Name:   Adam H. Fey Title:   Vice President

COMERICA BANK,

as a Lender

By:  

/s/ Peter L. Sefzik

Name:   Peter L. Sefzik Title:   Senior Vice President

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Holly L. Kay

Name:   Holly L. Kay Title:   Assistant Vice President

 

S - 2



--------------------------------------------------------------------------------

FORTIS CAPITAL CORP., as a Lender By:  

/s/ Deirdre Sanborn

Name:   Deirdre Sanborn Title:   Director and   By:  

/s/ Darrell Holley

Name:   Darrell Holley Title:   Managing Director

MIZUHO CORPORATE BANK, LTD.,

as a Lender

By:  

/s/ Raymond Ventura

Name:   Raymond Ventura Title:   Deputy General Manager

WELLS FARGO BANK, N.A.,

as a Lender

By:  

/s/ Thomas E. Stelmar, Jr.

Name:   Thomas E. Stelmar, Jr. Title:   AVP / Portfolio Manager

CAPITAL ONE N.A.,

as a Lender

By:  

/s/ Nancy G. Moragas

Name:   Nancy G. Moragas Title:   Sr. Vice President

 

S - 3



--------------------------------------------------------------------------------

ACKNOWLEDGMENT BY GUARANTORS

Each of the undersigned Guarantors hereby (i) consents to the terms and
conditions of that certain Eleventh Amendment to the Credit Agreement dated as
of December 15, 2008 (the “Eleventh Amendment”), (ii) acknowledges and agrees
that its consent is not required for the effectiveness of the Eleventh
Amendment, (iii) ratifies and acknowledges its respective Obligations under each
Loan Document to which it is a party, and (iv) represents and warrants that
(a) no Default or Unmatured Default has occurred and is continuing, (b) it is in
full compliance with all covenants and agreements pertaining to it in the Loan
Documents, and (c) it has reviewed a copy of the Eleventh Amendment.

 

PENN VIRGINIA HOLDING CORP., a Delaware corporation

PENN VIRGINIA OIL & GAS

CORPORATION, a Virginia corporation

PENN VIRGINIA OIL & GAS GP LLC,

a Delaware limited liability company

PENN VIRGINIA OIL & GAS LP LLC,

a Delaware limited liability company

PENN VIRGINIA MC CORPORATION,

a Delaware corporation

PENN VIRGINIA MC ENERGY L.L.C.,

a Delaware limited liability company

PENN VIRGINIA MC OPERATING

COMPANY L.L.C., a Delaware limited liability

company

PENN VIRGINIA OIL & GAS, L.P.,

a Texas limited partnership

 

By Penn Virginia Oil & Gas GP LLC,

a Delaware limited liability company, as its general partner

By:  

/s/ Frank A. Pici

Name:   Frank A. Pici Title:   Vice President and Chief Financial Officer

 

S - 4



--------------------------------------------------------------------------------

Annex 1

PRICING SCHEDULE

 

APPLICABLE MARGIN

   LEVEL I
STATUS     LEVEL II
STATUS     LEVEL III
STATUS     LEVEL IV
STATUS  

Eurodollar Rate

   1.00 %   1.25 %   1.50 %   1.75 %

Floating Rate

   0.25 %   0.50 %   0.75 %   1.00 %

APPLICABLE FEE RATE

   LEVEL I
STATUS     LEVEL II
STATUS     LEVEL III
STATUS     LEVEL IV
STATUS  

Commitment Fee

   0.25 %   0.30 %   0.375 %   0.375 %

For the purposes of this Pricing Schedule, the following terms have the
following meanings, subject to the final paragraph of this Pricing Schedule:

“Borrowing Base Usage” means, as of any date, the percentage of the Borrowing
Base then in effect represented by the sum of (i) the aggregate principal amount
of all Loans then outstanding under the Agreement, plus (ii) the aggregate face
amount of all Facility LCs then outstanding under the Agreement.

“Level I Status” exists at any date if the Borrowing Base Usage as of such date
is less than 50%.

“Level II Status” exists at any date if the Borrowing Base Usage as of such date
is less than 75% but equal to or more than 50%.

“Level III Status” exists at any date if the Borrowing Base Usage as of such
date is less than 90% but equal to or more than 75%.

“Level IV Status” exists at any date if the Borrower has not qualified for Level
I Status, Level II Status or Level III Status as of such date.

“Status” means either Level I Status, Level II Status, Level III Status or Level
IV Status.

The Applicable Margin and Applicable Fee Rate shall be determined in accordance
with the foregoing table.

 

Annex 1



--------------------------------------------------------------------------------

Exhibit A

 

Cabot

  

Lease Date

  

Counties

   Acreage +/-   

Well ID

12/1/1945

  

RALEIGH

   6,632.00    Poca A & F

1/1/1948

  

McDOWELL

   47,032.00    Poca M

9/14/1950

  

McDOWELL

   5,866.00    Poca D

12/1/1967

  

McDOWELL & WYOMING

   11,921.00    Poca B & C

1/1/1970

  

WYOMING

   17,131.00    Poca E

9/14/1950

  

MCDOWELL

   9,154.00    Poca J

2/1/1979

      318.00   

Chesapeake

  

Lease Date

  

Counties

   Acreage +/-     

3/1/1944

  

PIKE, MARTIN & FLOYD

   38,221.00   

Equitable

  

Lease Date

  

Counties

   Acreage +/-     

12/15/1941

  

PIKE (FORD MOTOR)

   24,667.14   

5/3/1985

  

PIKE (ROUGE STEEL)

   8,040.00   

6/1/1995

  

MINGO (CHATTEROY)

   1,929.96   

7/15/1996

  

McDOWELL (CBM Lease)

   15,379.43   

1/1/1998

  

MINGO & LOGAN (CARNEGIE)

   38,753.36   

PVOG

  

9/23/2002

  

BOONE, FAYETTE, KANAWHA & RALEIGH

   28,919.00   

Dominion

  

Lease Date

  

Counties

   Acreage +/-     

9/1/1970

  

MER., McD., WYO

   103,420.00    Poca I

10/1/1978

  

McDOWELL

   1,483.52   

3/26/1992

  

MERCER

   549.95   

C.E. Richtner

  

Lease Date

  

Counties

   Acreage +/-     

7/25/1990

  

Mc Dowell

   229.00   

Phoenix/Tuscany

  

Lease Date

  

Counties

   Acreage +/-     

3/1/1991

  

Mc Dowell

   19,483.04   

 

Exhibit A



--------------------------------------------------------------------------------

KV Oil & Gas (now Linn Holdings, Inc.)

  

Lease Date

  

Counties

   Acreage +/-     

9/1/1991

  

Fayette

   2,547.00   

11/1/1995

  

Mingo

   240.00   

J.W. Kinzer (Alert Oil & Gas)

  

Lease Date

  

Counties

   Acreage +/-     

10/1/1972

  

Pike

   80.00   

Eastern American Energy

  

Lease Date

  

Counties

   Acreage +/-     

8/1/1978

  

Martin, Johnson, Lawrence

   2,529.00   

Interstate Natural Gas

  

Lease Date

  

Counties

   Acreage +/-     

2/2/1999

  

Martin, KY

   107.39       NorthStar Energy      

11/14/1996

  

Boone & Kanawha, WV

   3,600.00       Cabot      

5/6/1960

  

Boone & Logan, WV

   13,826.78       Equitable      

4/5/1956

  

Kanawha, WV

   3,086.00       Equitable      

1/18/1956

  

Fayette, Kanawha & Raleigh, WV

   8,406.00       TOTAL LEASE ACRES    413,551.57   

 

Exhibit A